DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2022, 05/28/2020 and 10/21/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority (FP 2-26)
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendments (RCE)

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered. The claims 1, 5, 6,8,9, 10, 11, 12, 13,17 and 18 have been amended. Claims 2, 4 have been cancelled. New claims 21-23 have been added. Therefore, claims 1, 3, 5-14 and 17-23 are pending and addressed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1, 3, 5, 6, 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200136709, henceforth “Wang”) in view of Haman et al. (US 20180249321, henceforth “Haman”) and further in view of Han et al. (US 20200022093, Provisional application No. 62698375, cited for priority date,  henceforth “Han”).
Examiner’s note: in what follows, references are drawn to Wang unless otherwise mentioned.
Regarding claim 1, Wang teaches an electronic device comprising:
a housing (FIG. 7);
at least one antenna array comprising at least one antenna arranged in the housing or arranged in a part of the housing (FIG. 7,  item 502); 
at least one processor operably connected to the antenna array (FIG. 7 item 504 is connected to item 502.); and
a memory operably connected to the processor (FIG. 7 item 505 is connected to item 504.),
wherein the memory is configured to store instructions which, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the :
identify a number of reception beams of the electronic device that can be used by the electronic device and  (FIGS. 1 and 2 are schematic diagrams of a wide-beam solution and narrow beam solution respectively. The mobile user equipment can be detected in the uplink using a fixed beam (a wide beam), that is, a space domain is divided, and the user equipment is scanned using a beam with a predetermined width to thereby detect the user equipment, see [0060]. The beams are categorized into wide and narrow beams in such a way that they lie in the range of 0° to 180° in the horizontal direction relative to the normal to the array of antennas, so that the space domain can be divided using a smaller number of beams, but also the user equipment can be detected precisely, see [0064]. FIG. 3, first scan is performed using a wide beam, see [0068]. FIG. 5 is a schematic flow chart of a method for detecting a beam according to an embodiment of the invention. The step S101 is to determine beams with a preset width, see [0078]-[0079]. The missing/crossed out limitations will be discussed in view of Haman.); 
when the identified frequency range is greater than a second threshold value, determine the first width as the width of the beam to be used for beam searching, wherein the first threshold value and the second threshold value are values stored in the memory of the electronic device for determining of the width of a beam for receiving a signal transmitted from at least one base station (Optionally presetting the beams with the first width includes presetting five beams, with the first beam width of 60° at 3 dB, where the respective  
based on either the identified number of the reception beams of the electronic device being greater than the first threshold value or the identified frequency range being greater than the second threshold value, perform frequency scanning on signals transmitted from the at least one base station based on N the reception beams corresponding to the first width (FIG. 5, the step S102 is to scan a user equipment using the beams with the preset width. Scanning the user equipment using the beams with the preset width includes: scanning the user equipment using odd-indexed beams with the first preset width, obtaining a plurality of groups of received signals, calculating average power of each group of received signal, and determining the two highest average power Pm and Pn among the average power; if the difference between Pm and Pn is above a preset threshold, then determining the index of a beam with the first preset width, for performing a scan as index_step1=2m−1; if the difference between Pm and Pn is below the preset threshold, and |m−n|=1, then determining the index of a beam with the first preset width, for performing a scan as index_step1=m+n−1, see [0082]-[0086]. The beams with . Examiner’s note: Examiner addressed the first option of two options.);
when the identified number of reception beams is less than or equal to the first threshold value and the identified frequency range is less than or equal to the second threshold value, determine a second width as the width of the beam to be used for beam searching; and (FIG. 5, the step S102 is to scan a user equipment using the beams with the preset width. Optionally the method further includes: determining K=index_step1*5; electing the indexes of beams with a second preset width corresponding to a beam with the first preset width as [K−4, K−2, K, K+2, K+4] according to the value of K, where the first preset width is larger than the second preset width, and the beams with the second width can be regarded as the narrow beams above; and scanning the user equipment using the beams with the second preset width corresponding to the indexes [K−4, K−2, K, K+2, K+4]. The missing/crossed out limitations will be discussed in view of Han.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) identify a number of reception beams of the electronic device that can be used by the electronic device and a frequency range for determining a width of a beam to be used for beam searching, (2) based on the identified number of reception beams being less than or equal the first threshold value and the identified frequency range being less than or equal the second threshold value, perform frequency scanning on signals transmitted from the at least one base 
 However, Haman discloses the missing/crossed limitations comprising: (1) identify a number of reception beams of the electronic device that can be used by the electronic device and a frequency range for determining a width of a beam to be used for beam searching (The receiver system 108 processes received signals from the antenna array within the predefined frequency range to concurrently form numerous narrow, high-gain beams in a plurality of directions from which sources of potential interference may originate. An exemplary narrow high gain beam can have a beam-width in the range of 5° to 25° and a peak gain between about 3 dB and 10 dB, see [0045]. This technique is used to identify a number of reception beams of the electronic device that can be used by the electronic device and a frequency range for determining a width of a beam to be used for beam searching.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s device by adding the teachings of Haman in order to make a better device by achieving the highest gain, and improving the capacity of the system, see (Haman, see [0076].). 
Han discloses the missing/crossed limitations comprising: (2) based on the identified number of reception beams being less than or equal the first threshold value and the identified frequency range being less than or equal the second threshold value, perform frequency scanning on signals transmitted from the at least one base station based on reception beams corresponding to the second width,  wherein the first width is greater than the second width (FIG. 11 at block 1102, an apparatus identifies a plurality of candidate beams for a wireless communication. A UE may determine that an omni-directional beam, one or more sector beams, 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s device by adding the teachings of Han in order to make a better device by reporting full transmit power capability and lowering power consumption, see (Han, see [abstract].). 
Regarding claim 12, Wang teaches a method for performing beam searching by an electronic device in a wireless communication system, the method comprising: 
identifying a number of reception beams of the electronic device that can be used by the electronic device and be used for beam searching (FIGS. 1 and 2 are schematic diagrams of a wide-beam solution and narrow beam solution respectively. The mobile user equipment can be detected in the uplink using a fixed beam (a wide beam), that is, a space domain is divided, and the user equipment is scanned using a beam with a predetermined width to thereby detect the user equipment, see [0060]. The beams are categorized into wide and narrow beams in such a way that they lie in the range of 0° to 180° in the horizontal direction relative to the normal to the array of antennas, so that the space domain can be divided using a smaller number of beams, but also the user equipment can be detected precisely, see [0064]. FIG. 3, first scan is performed using a wide beam, see [0068]. FIG. 5 is a schematic flow chart of a method for detecting a beam according to an embodiment of the invention. The step S101 is to determine beams with a preset width, see [0078]-[0079]. The missing/crossed out limitations will be discussed in view of Haman.); 
when the identified frequency range is greater than a second threshold value, determining the first width as the width of the beam to be used for beam searching, wherein the first threshold value and the second threshold value are values stored in the memory of the electronic device for determining of the width of a beam for receiving a signal transmitted from at least one base station (Optionally presetting the beams with the first width includes presetting five beams, with the first beam width of 60° at 3 dB, where the respective beams with the first width are indexed respectively with pw_1, pw_2, . . . , pw_5, and a beam center angle of pw_i is i*30°, where i=1, . . . , 5.; Optionally presetting the beams with the second width includes: presetting 29 beams, with the second beam width of 12° at 3 dB, where the respective beams with the second width are indexed respectively with pn_1, pn_2, . . . , pn_29, and a beam center angle of pn_j is i*6, where j=1, 2, . . . , 29. In correspondence to the method above, as illustrated in FIG. 6, an apparatus for detecting a beam, see [0099]-[0101].  
based on either the identified number of the reception beams of the electronic device being greater than the first threshold value or the identified frequency range being greater than the second threshold value, performing frequency scanning on signals transmitted from the at least one base station based on N the reception beams corresponding to the first width (FIG. 5, the step S102 is to scan a user equipment using the beams with the preset width. Scanning the user equipment using the beams with the preset width includes: scanning the user equipment using odd-indexed beams with the first preset width, obtaining a plurality of groups of received signals, calculating average power of each group of received signal, and determining the two highest average power Pm and Pn among the average power; if the difference between Pm and Pn is above a preset threshold, then determining the index of a beam with the first preset width, for performing a scan as index_step1=2m−1; if the difference between Pm and Pn is below the preset threshold, and |m−n|=1, then determining the index of a beam with the first preset width, for performing a scan as index_step1=m+n−1, see [0082]-[0086]. The beams with the first width can be regarded as the wide beams, see [0081]. Examiner’s note: Examiner addressed the first option of two options.);
when the identified number of reception beams is less than or equal to the first threshold value and the identified frequency range is less than or equal to the second threshold value, determining a second width as the width of the beam to be used for beam searching; and (FIG. 5, the step S102 is to scan a user equipment using the beams with the preset width. Optionally the method further includes: determining K=index_step1*5; electing the indexes of beams with a second preset width corresponding to a beam with the first preset width as [K−4, K−2, K, K+2, K+4] according to the value of K, where the first preset width is larger than the second preset width, and the beams with the second width can be regarded as the narrow beams above; and scanning the user equipment using the beams with the second preset width corresponding to the indexes [K−4, K−2, K, K+2, K+4]. The missing/crossed out limitations will be discussed in view of Han.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) identifying a number of reception beams of the electronic device that can be used by the electronic device and a frequency range for determining a width of a beam to be used for beam searching, (2) based on the identified number of reception beams being less than or equal the first threshold value and the identified frequency range being less than or equal the second threshold value, performing frequency scanning on signals transmitted from the at least one base station based on reception beams corresponding to the second width,  wherein the first width is greater than the second width.
 However, Haman discloses the missing/crossed limitations comprising: (1) identifying a number of reception beams of the electronic device that can be used by the electronic device and a frequency range for determining a width of a beam to be used for beam searching (The receiver system 108 processes received signals from the antenna array within the predefined 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s device by adding the teachings of Haman in order to make a better device by achieving the highest gain, and improving the capacity of the system, see (Haman, see [0076].). 
Han discloses the missing/crossed limitations comprising: (2) based on the identified number of reception beams being less than or equal the first threshold value and the identified frequency range being less than or equal the second threshold value, performing frequency scanning on signals transmitted from the at least one base station based on reception beams corresponding to the second width,  wherein the first width is greater than the second width (FIG. 11  at block 1102, an apparatus identifies a plurality of candidate beams for a wireless communication. A UE may determine that an omni-directional beam, one or more sector beams, and one or more narrow beams are suitable for communicating with another apparatus. Other types of candidate beams (e.g., with different beam widths and/or other beam characteristics) may be identified, see [0117]. FIG. 16 illustrates a process 1600 for communication in accordance with some aspects of the disclosure. In some aspects, the process 1600 may be performed in conjunction with (e.g., as part of or in addition to) the process 1100 of FIG. 11. At block 1602, an apparatus determines a first width associated with a first beam. At block 1604, 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s device by adding the teachings of Han in order to make a better device by reporting full transmit power capability and lowering power consumption, see (Han, see [abstract].). 
 Regarding claim 3, Wang, Haman  and Han teach all the claim limitations of claim 1 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the computer or the other programmable device provide steps for performing the functions, see [0153]-[0154].): 
identify, based on at least a part of a result of the frequency scanning, a plurality of transmission beams transmitted from the at least one base station (FIGS. 1 and 2 are 
Regarding claim 5, Wang, Haman  and Han teach all the claim limitations of claim 1 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the computer or the other programmable device provide steps for performing the functions, see [0153]-[0154].): 
measure strengths of signals of a plurality of transmission beams transmitted from at least one base station based on at least a part of a result of the frequency scanning using at least a part of the second reception beam set (FIG. 4, the step is, after the index of the wide beam for performing a scan is determined as index_step1, to determine K=index_step1*5, to  and 
select a transmission beam among the transmission beams based on at least a part of a result of the measurement (FIG. 4, the third step is to determine the narrow beam pn_index_step2 corresponding to the resulting index index_step2 as a beam for use in a millimeter wireless communication system in the downlink so that the narrow beam is oriented to the position of the user equipment to thereby achieve the highest gain, and improve the capacity of the system, see [0076].).
Regarding claim 6, Wang, Haman  and Han teach all the claim limitations of claim 5 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the computer or the other programmable device provide steps for performing the functions, see [0153]-[0154].):
measure strengths of signals of the plurality of transmission beams using at least a part of the second reception beams corresponding to the first width based on a strength of at least one signal discovered as the result of the frequency scanning being greater than a first threshold value (FIG. 3, a first scan is performed using a wide beam defined in the embodiment of the invention, three scans are performed using odd-indexed wide beams (elementary beams), i.e., pw_1, pw_3, pw_5, three received signals x1, x2, x3 are obtained, and average power P1, P2, P3 of these three groups of signals is calculated, so that two signals xm and xn with the highest average power can be determined, and Pm>Pn can be found, where Pm and Pn is the two highest average power among the average power P1, P2, P3, and the values of m and n range from 1 to 3. The flow chart after completing scan using a wide beam, see [0068]-[0071.).
Regarding claim 7, Wang, Haman  and Han teach all the claim limitations of claim 5 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the computer or the other programmable device provide steps for performing the functions, see [0153]-[0154].):
select the transmission beam having the greatest signal strength among the plurality of transmission beams, based on the result of the measurement (FIG. 4, the step is, after the .
Claims 8, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200136709, henceforth “Wang”) in view of Haman et al. (US 20180249321, henceforth “Haman”), Han et al. (US 20200022093, Provisional application No. 62698375, cited for priority date,  henceforth “Han”) and further in view of Nilsson et al. (US 20190238201, henceforth “Nilsson”).
Regarding claim 8, Wang, Haman  and Han teach all the claim limitations of claim 1 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or :
(The missing/crossed out limitations will be discussed in view of Nilsson.);
(The missing/crossed out limitations will be discussed in view of Nilsson.);
(The missing/crossed out limitations will be discussed in view of Nilsson.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) generate a first beam pair link with a first transmission beam transmitted from a first base station of the at least one base station using a first reception beam included in the reception beams corresponding to the second width, (2) measure a strength of at least one signal received through the first beam pair link, (3) measure strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station based on at least a part of a result of the measurement using the reception beams corresponding to the first width.
However, Nilsson discloses the missing/crossed limitations comprising: (1)generate a first beam pair link with a first transmission beam transmitted from a first base station of the at least one base station using a first reception beam included in the reception beams corresponding to the second width (FIG. 1 at 1), 2), and 3) schematically illustrates how a decoupled TX (at the TRP 400b of a radio transceiver device 200b implemented as a network node) and RX (at the TRP 400a of a radio transceiver device 200a implemented as a terminal device) beam sweep is performed in order to find a beam pair link (BPL) to be used for data transmission. At 3) a beam pair link (BPL) is established using the selected TX beam B1 and the selected RX beam B2, see [0008]-[0009]. This technique is used to generate a first beam pair link with a first transmission beam transmitted from a first base station of the at least one base station using a first reception beam included in the reception beams corresponding to the second width.), (2) measure a strength of at least one signal received through the first beam pair link (FIG. 1 at 1), the network node performs a TX beam sweep by transmitting a burst of CSI-RS resources in different TX beams 140. The terminal device measures the received power for each CSI-RS resource using a wide RX beam 150 and reports which CSI-RS resource that gave the highest received power (as defined by TX beam B1 in the illustrative example). At 2) the network node transmits a burst of CSI-RS resources using the best TX beam so that the terminal device can test different narrow RX beams and find its best RX beam (as defined by RX beam B2 in the illustrative example). At 3) a BPL for data transmission can be established using the selected TX beam B1 and the selected RX beam B, see [0008]. This technique is used to measure a strength of at least one signal received through the first beam pair link.), (3) measure strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station based on at least a part of a result of the measurement using the reception beams corresponding to the first width (The terminal device measures the received power for each CSI-RS resource using a wide RX beam 150 and reports which CSI-RS resource 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s device by adding the teachings of Nilsson in order to make a better device by saving overhead or reduce latency, see (Nilsson, see [0081].). 
 Regarding claim 9, Wang, Haman, Han and Nilsson teach all the claim limitations of claim 8 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the computer or the other programmable device provide steps for performing the functions, see [0153]-[0154].):
(The missing/crossed out limitations will be discussed in view of Nilsson.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) based on the result of the measurement being greater than a first threshold value, measure, based on at least a part of a result of the measurement using the second reception beams corresponding to the first width, strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station.
However, Nilsson discloses the missing/crossed limitations comprising: (1) based on the result of the measurement being greater than a first threshold value, measure, based on at least a part of a result of the measurement using the second reception beams corresponding to the first width, strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station (FIG. 3 is a flowchart illustrating embodiments of methods for beam training. At S106a, radio transceiver device 200a determines a difference between the received power in the first receive beams 150a, 150b of mutually different polarizations. The difference between the received power in the respective first receive beams 150a, 150b is compared to a threshold power value in order for radio transceiver device 200a to determine which at least two second receive beams 160a, 160b to use. When the difference in received power in the receive beams 1500a, 150b exceeds the threshold power value, the at least two second receive beams 160a, 160b are constrained by having pointing directions and beam shapes so as to cover a sub-sector defined by the first receive beam having highest received power, see [0063]-[0070]. Examiner’s note: the examiner addressed first option of 2 options.).

Regarding claim 10, Wang, Haman  and Han teach all the claim limitations of claim 1 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the computer or the other programmable device provide steps for performing the functions, see [0153]-[0154].):
(The missing/crossed out limitations will be discussed in view of Nilsson.);
 (The missing/crossed out limitations will be discussed in view of Nilsson.);
 (The missing/crossed out limitations will be discussed in view of Nilsson.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) generate a first beam pair link with a first transmission beam transmitted from a first base station of the at least one base station using a first reception beam included in the reception beams corresponding to the second width, (2) identify a first number of at least one signal transmitted from the first base station through the first beam pair link, (3) measure strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station based on at least a part of the first number using the receptions corresponding to the first width.
However, Nilsson discloses the missing/crossed limitations comprising: (1) generate a first beam pair link with a first transmission beam transmitted from a first base station of the at least one base station using a first reception beam included in the reception beams corresponding to the second width (FIG. 1 at 1), 2), and 3) schematically illustrates how a decoupled TX (at the TRP 400b of a radio transceiver device 200b implemented as a network node) and RX (at the TRP 400a of a radio transceiver device 200a implemented as a terminal device) beam sweep is performed in order to find a BPL to be used for data transmission. At 3) a beam pair link (BPL) is established using the selected TX beam B1 and the selected RX beam B2, see [0008].  FIG. 4 at 1), 2a), 2b), and 3), schematically illustrates beam training. At 3), a beam pair link (BPL) for data transmission is established using the selected TX beam B1 and the selected RX beam B2, see [0086]-[0092]. This technique is used to generate a first beam pair link with a first transmission beam transmitted from a first base station using a first reception beam included in the first reception beam set.), (2) identify a first number of at least one signal transmitted from the first base station through the first beam pair link (FIG. 1, At 3) an established BPL is used for data transmission, see [0008]. According to a first aspect there is presented a method for beam training. The method is performed by a radio transceiver device. The method comprises receiving, during a transmission beam sweep and using first receive beams of mutually different polarizations, a reference signal. The reference signal has been transmitted by another radio transceiver device during the transmission beam sweep in a set of transmit beams, see [0012].), (3) measure strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station based on at least a part of the first number using the receptions corresponding to the first width (The terminal device measures the received power for each CSI-RS resource using a wide RX beam 150 and reports which CSI-RS resource that gave the highest received power, see [0008]. FIG. 4 at BPL for data transmission can be established using the selected TX beam B1 and the selected RX beam B2, see[0086]- [0092]. This technique is used to measure strengths of signals transmitted from the first base station based on at least a part of a result of the measurement using the second reception.
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s device by adding the teachings of Nilsson in order to make a better device by saving overhead or reduce latency, see (Nilsson, see [0081].). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200136709, henceforth “Wang”) in view of Haman et al. (US 20180249321, henceforth “Haman”), Han et al. (US 20200022093, Provisional application No. 62698375, cited for priority date,  henceforth “Han”), Nilsson et al. (US 20190238201, henceforth “Nilsson”) and further in view of Kumar et al. (US 10517061, henceforth “Kumar”).
Regarding claim 11, Wang, Haman, Han and Nilsson teach all the claim limitations of claim 10 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the computer or the other programmable device provide steps for performing the functions, see [0153]-[0154].):
further (The missing/crossed out limitations will be discussed in view of Kumar.); and 
measure strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station based on at least a part of the first number and the second number using the reception beams corresponding to the first width (The missing/crossed out limitations will be discussed in view of Nilsson.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) identify a second number of signals transmitted from the at least one second base station through the first beam pair link, (2) measure strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station based on at least a part of the first number and the second number using the reception beams corresponding to the first width.
However, Kumar discloses the missing/crossed limitations comprising: (1) identify a second number of signals transmitted from the at least one second base station through the first beam pair link (FIG. 5, the serving gNB 110-1, and/or other gNBs 110 and ng-eNBs such as gNB 110-2 and ng-eNB 114 may broadcast assistance data to UE 105 at action 511 and/or may provide assistance data to UE 105 by point to point means, e.g. using a Radio Resource Control Protocol (RRC) for 5G access. The broadcast may use System Information Blocks (SIBs) for an RRC protocol in some implementations. The assistance data may include configuration parameters and signal characteristics for SS Blocks (e.g., beam identification values and angular data) that are transmitted by the sending gNB 110 and/or that are transmitted by other nearby gNBs 110 and/or ng-eNB 114. The UE 105 determines measurement quantities for each received beam. The measurement quantities includes a beam ID of a received beam as well as the measurement quantities for each receive beam as depicted in FIG. 4. Thus, for each beam ID (e.g., a directional beam transmitted a gNB), the UE 105 may be configured to determine a mean angle of the receive beams (e.g., the angle between the first, second and third beams 408a-c), a receiver beam width per beam ID, and a RSRP/RSRQ per ID, see columns [15]-[16]. This technique is used to identify a second number of signals transmitted from the at least one second base station.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s device by adding the teachings of Kumar in order to make a more effective method by improving enhanced cell identification (E-CID) positioning, see (Kumar, [abstract].).
measure strengths of signals transmitted from the first base station and/or at least one second base station adjacent to the first base station based on at least a part of the first number and the second number using the reception beams corresponding to the first width (The terminal device measures the received power for each CSI-RS resource using a wide RX beam 150 and reports which CSI-RS resource that gave the highest received power, see [0008]. FIG. 4 at BPL for data transmission can be established using the selected TX beam B1 and the selected RX beam B2, see[0086]- [0092]. This technique is used to measure strengths of signals transmitted from the first base station based on at least a part of a result of the measurement using the second reception beam set. Examiner’s note: the examiner addressed first option of 2 options.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s device by adding the teachings of Nilsson in order to make a better device by saving overhead or reduce latency, see (Nilsson, see [0081].). 
Claims 13, 14, 18, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200136709, henceforth “Wang”) in view of Haman et al. (US 20180249321, henceforth “Haman”), Han et al. (US 20200022093, Provisional application No. 62698375, cited for priority date,  henceforth “Han”) and further in view of Kumar et al. (USPAT 10517061, henceforth “Kumar”), Lee et al. (US 20180198664, henceforth “Lee”).
 Regarding claim 13, Wang, Haman, Han and Nilsson teach all the claim limitations of claim 10 above; and Wang further teaches
 (The missing/crossed out limitations will be discussed in view of Lee.); 
(The missing/crossed out limitations will be discussed in view of Lee.); 
(The missing/crossed out limitations will be discussed in view of Lee.); 
(The missing/crossed out limitations will be discussed in view of Lee.); 
wherein the determining of the index of the beam comprises: 
(The missing/crossed out limitations will be discussed in view of Kumar.); and 
 (The missing/crossed out limitations will be discussed in view of Kumar.).
 As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) receiving a first synchronization signal (SS) block from a first base station of the at least one base station, based on the determined beam width, (2) synchronizing with the first base station, based on synchronization information included in the first SS block, (3) determining, based on a first physical broadcast channel (PBCH) included in the first SS block, an index of a beam received from the first base station, (4) receiving a second SS block from a second base station of the at least one base state based on the determined beam width, (5) decoding, by a first decoder, the first PBCH included in the first SS block and simultaneously decoding, by a second decoder, a second PBCH included in the second SS block, (6) obtaining, based on a result of the decoding of the first PBCH, an index of a beam received from the first base station and obtaining, based on a result of the decoding of the second PBCH, an index of a beam received from the second base station.
However, Lee discloses the missing/crossed limitations comprising: (1) receiving a first synchronization signal (SS) block from a first base station of the at least one base station, based on the determined beam width (The base station may transmit various synchronization signals (e.g., primary synchronization signal (PSS), secondary synchronization signal (SSS), physical broadcast channel (PBCH), demodulation reference signal (RS) for demodulation PBCH, etc.) in a synchronization signal (SS) block, see [0024]. FIG. 5, at Block 502, the UE can receive a block of synchronization signals from a base station in a first time interval, see [0068]-[0069].), (2) synchronizing with the first base station, based on synchronization information included in the first SS block (A UE can receive and decode one or more of the beams from the base station(s) to acquire timing synchronization and/or other acquisition information for accessing the network via the base station(s), see [0025].), (3) determining, based on a first physical broadcast channel (PBCH) included in the first SS block, an index of a beam received from the first base station (At Block 504, the UE can determine a beam identifier and a RV associated with the block of synchronization signals, SEE[0070]. At Block 506, the UE can receive a broadcast channel based , (4) receiving a second SS block from a second base station of the at least one base state based on the determined beam width (At Block 510, the UE can optionally receive a second block of synchronization signals from the base station, or another base station, in a second time interval. In an aspect, processing component 340, e.g., in conjunction with processor(s) 305, memory 302, and/or transceiver 370, can receive the second block of synchronization signals from the base station (e.g., base station 105), or another base station, in the second time interval (e.g., TTI), see [0073].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Lee in order to make a more effective method by improving communication quality and reliability between base stations 105 and UEs 115 (Lee, [0039].).
Kumar discloses the missing/crossed limitations comprising: (5) decoding, by a first decoder, the first PBCH included in the first SS block and simultaneously decoding, by a second decoder, a second PBCH included in the second SS block (FIG. 2A shows a synchronization signal in a 5G NR wireless network. The SS block carries the PSS, the SSS and the PBCH, see column [11]. FIG. 3, a conceptual diagram directional beams transmitted from a base station based on a synchronization signal (SS) burst is shown. each SS block 302, 304, 306, 308, 310 detects a first beam identification value associated with a first beam 602a and a second beam identification value associated with a second beam 602b, see column [16]. This technique is used for decoding, by a first decoder, the first PBCH included in the first SS block and simultaneously decoding, by a second decoder, a second PBCH included in the second SS block.), (6) obtaining, based on a result of the decoding of the first PBCH, an index of a beam received from the first base station and obtaining, based on a result of the decoding of the second PBCH, an index of a beam received from the second base station (The SS Blocks are transmitted by gNBs 110 and/or ng-eNB 114 within the reference cell and/or neighbor cells. The UE 105 measures a directional SS Blocks (e.g. for a serving cell or neighbor cell) based on configuration parameters and signal characteristics provided for the directional SSB parameters in the location related information received at action 511 and/or at action 513. In an example, the UE 105 determines measurement quantities for each received beam. The measurement quantities includes a beam ID of a received beam as well as the measurement quantities for each receive beam as depicted in FIG. 4, see column [16]. FIG. 6, the UE 105 detects a first beam identification value associated with a first beam 602a and a second beam identification value associated with a second beam 602b, see column [16]. This technique is used for obtaining, based on a result of the decoding of the first PBCH, an index of a beam received from the first base station and obtaining, based on a result of the decoding of the second PBCH, an index of a beam received from the second base station.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Kumar in 
Regarding claim 14, Wang, Haman, Han, Nilsson, Lee and Kumar teach all the claim limitations of claim 10 above; and Wang further teaches wherein the determining of the index of the beam further comprises: 
(The missing/crossed out limitations will be discussed in view of Kumar.); and
(  The missing/crossed out limitations will be discussed in view of Kumar.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) measuring, by a first reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a first reference signal received from the first base station and simultaneously measuring, by a second reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a second reference signal received from the second base station, (2) decoding the first PBCH, based on the reception power of the first reference signal by the first decoder and decoding the second PBCH, based on the reception power of the second reference signal by the second decoder. However, Kumar discloses the measuring, by a first reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a first reference signal received from the first base station and simultaneously measuring, by a second reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a second reference signal received from the second base station (FIG. 7A, a base station such as a gNB 110-1 is configured to transmit a plurality of synchronization signal blocks (SS blocks) as a plurality of transmitted beams 702a-d. In operation, other base stations (e.g., a second gNB 110-2) may also transmit a plurality SS block beams (not shown in FIG. 7A). The UE 105 is configured to enable a plurality of receive beams 710a-c to receive the beams transmitted by the base stations. The UE 105 may receive beams from more than one base station, see columns [17-18]. The SS Blocks are transmitted by gNBs 110 and/or ng-eNB 114 within the reference cell and/or neighbor cells. The UE 105 measures a directional SS Blocks (e.g. for a serving cell or neighbor cell) based on configuration parameters and signal characteristics provided for the directional SSB parameters in the location related information received at action 511 and/or at action 513. In an example, the UE 105 determines measurement quantities for each received beam. The measurement quantities includes a beam ID of a received beam, see column [16]. FIG. 6, the UE 105 detects a first beam identification value associated with a first beam 602a and a second beam identification value associated with a second beam 602b. The UE 105 may also be configured to determine the Reference Signal Received Power (RSRP) or Reference Signal Received Quality (RSRQ) values associated with the first beam 602a and the second beam 602b, see column [16]. This technique is used for measuring, by a first reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a first reference signal received from the first base station and simultaneously measuring, by a second reference signal decoding the first PBCH, based on the reception power of the first reference signal by the first decoder and decoding the second PBCH, based on the reception power of the second reference signal by the second decoder (FIG. 2A shows a synchronization signal in a 5G NR wireless network. The SS block carries the PSS, the SSS and the PBCH. A Demodulation Reference Signal (DMRS) associated with the PBCH may be used to estimate the Reference Signal Received Power (RSRP) of the SS block, see column [11]. FIG. 7A, the UE 105 determines first RSRP/RSRQ values for the first transmitted beam 702a based on the first receive beam 710a, and second RSRP/RSRQ values for the first transmitted 702a based on the second receive beam 710b. FIG. 7B, the UE 105 may measure the RSRP/RSRQ for each of the received transmitted beam ID values (e.g., the SSB Index for the transmitted beams 702a, 702b), see column [17-18].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Kumar in order to make a more effective method by improving enhanced cell identification (E-CID) positioning, see (Kumar, [abstract].).
 Regarding claim 18, Islam  and Mingju teach all the claim limitations of claim 12 above; and Islam further teaches further comprising:
(The missing/crossed out limitations will be discussed in view of Lee.); 
(The missing/crossed out limitations will be discussed in view of Lee.); 
(The missing/crossed out limitations will be discussed in view of Lee.); and 
(The missing/crossed out limitations will be discussed in view of Kumar.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) receiving a first synchronization signal (SS) block from a first base station of the at least one base station, based on the determined beam width, (2) synchronizing with the first base station, based on synchronization information included in the first SS block, (3) receiving a second SS block from a second base station of the at least one base state based on the determined beam width, (4) based on a power value of a signal received from the first base station or the second base station, determining whether to change the width of the beam for receiving the signal.
However, Lee discloses the missing/crossed limitations comprising: (1) receiving a first synchronization signal (SS) block from a first base station of the at least one base station, based on the determined beam width (The base station may transmit various synchronization signals (e.g., primary synchronization signal (PSS), secondary synchronization signal (SSS), physical broadcast channel (PBCH), demodulation reference signal (RS) for demodulation PBCH, etc.) in a synchronization signal (SS) block, see [0024]. FIG. 5, at Block 502, the UE can receive a block of synchronization signals from a base station in a first time interval, see [0068]-[0069].), (2) synchronizing with the first base station, based on synchronization information included in the first SS block (A UE can receive and decode one or more of the beams from the base station(s) to acquire timing synchronization and/or other acquisition information for accessing the network via the base station(s), see [0025].), (3) receiving a second SS block from a second base station of the at least one base state based on the determined beam width (At Block 510, the UE can optionally receive a second block of synchronization signals from the base station, or another base station, in a second time interval. In an aspect, processing component 340, e.g., in conjunction with processor(s) 305, memory 302, and/or transceiver 370, can receive the second block of synchronization signals from the base station (e.g., base station 105), or another base station, in the second time interval (e.g., TTI), see [0073].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Lee in order to make a more effective method by improving communication quality and reliability between base stations 105 and UEs 115 (Lee, [0039].).
Kumar discloses the missing/crossed limitations comprising: (4) based on a power value of a signal received from the first base station or the second base station, determining whether to change the width of the beam for receiving the signal (FIG. 7B shows, with further reference to FIG. 4, a conceptual diagram illustrating E-CID positioning based on a configurable receiver beam width values within a mobile device. As described in FIG. 7A, a base station such as a gNB 110-1 are configured to transmit a plurality of synchronization signal blocks (SS blocks) as a plurality of transmitted beams 702a-d. The UE 105 may receive beams from more than one base station (not shown in FIG. 7B). The UE 105 may measure the RSRP/RSRQ for each of the received transmitted beam ID values (e.g., the SSB Index for the transmitted beams 702a, 702b) 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Kumar in order to make a more effective method by improving enhanced cell identification (E-CID) positioning, see (Kumar, [abstract].).
Regarding claim 21, Wang, Haman  and Han teach all the claim limitations of claim 1 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer :
 (The missing/crossed out limitations will be discussed in view of Lee.); 
(The missing/crossed out limitations will be discussed in view of Lee.); 
(The missing/crossed out limitations will be discussed in view of Lee.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) receive a first synchronization signal (SS) block from a first base station of the at least one base station, based on the determined beam width, (2) synchronize with the first base station, based on synchronization information included in the first SS block, (3) receive a second SS block from a second base station of the at least one base state based on the determined beam width.
However, Lee discloses the missing/crossed limitations comprising: (1) receive a first synchronization signal (SS) block from a first base station of the at least one base station, based on the determined beam width (The base station may transmit various synchronization signals (e.g., primary synchronization signal (PSS), secondary synchronization signal (SSS), physical broadcast channel (PBCH), demodulation reference signal (RS) for demodulation PBCH, etc.) in a synchronization signal (SS) block, see [0024]. FIG. 5, at Block 502, the UE can receive a block synchronizing with the first base station, based on synchronization information included in the first SS block (A UE can receive and decode one or more of the beams from the base station(s) to acquire timing synchronization and/or other acquisition information for accessing the network via the base station(s), see [0025].), (3) determining, based on a first physical broadcast channel (PBCH) included in the first SS block, an index of a beam received from the first base station (At Block 504, the UE can determine a beam identifier and a RV associated with the block of synchronization signals, SEE[0070]. At Block 506, the UE can receive a broadcast channel based at least in part on a timing associated with the beam identifier. In an aspect, processing component 340, e.g., in conjunction with processor(s) 305, memory 302, etc., can receive the broadcast channel based at least in part on the timing associated with the beam identifier. For example, processing component 340 may receive the broadcast channel, from the one or more base stations 105, as part of the SS block or in a subsequent transmission (e.g., over a PDCCH/PDSCH) based on a timing of the SS block (e.g., an offset of the timing of the SS block), see [0071].), (4) receiving a second SS block from a second base station of the at least one base state based on the determined beam width (At Block 510, the UE can optionally receive a second block of synchronization signals from the base station, or another base station, in a second time interval. In an aspect, processing component 340, e.g., in conjunction with processor(s) 305, memory 302, and/or transceiver 370, can receive the second block of synchronization signals from the base station (e.g., base station 105), or another base station, in the second time interval (e.g., TTI), see [0073].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Lee in order 
Regarding claim 22, Wang, Haman, Han and Lee teach all the claim limitations of claim 21 above; and Wang further teaches wherein the instructions, when executed by the processor, control the electronic device to (These computer program instructions can also be stored into a computer readable memory capable of directing the computer or the other programmable data processing device to operate in a specific manner so that the instructions stored in the computer readable memory. These computer program instructions can also be loaded onto the computer or the other programmable data processing device so that a series of operational steps are performed on the computer or the other programmable data processing device to create a computer implemented process so that the instructions executed on the computer or the other programmable device provide steps for performing the functions, see [0153]-[0154].):
(The missing/crossed out limitations will be discussed in view of Lee.); 
wherein the determining of the index of the beam comprises: 
(The missing/crossed out limitations will be discussed in view of Kumar.); and 
 (The missing/crossed out limitations will be discussed in view of Kumar.).
 As noted above, Wang is silent about the aforementioned missing/crossed limitations of:   (1) receive a second SS block from a second base station of the at least one base state based on the determined beam width, (2) decode, by a first decoder, the first PBCH included in the first SS block and simultaneously decoding, by a second decoder, a second PBCH included in the second SS block, (3) obtain, based on a result of the decoding of the first PBCH, an index of a beam received from the first base station and obtaining, based on a result of the decoding of the second PBCH, an index of a beam received from the second base station.
Kumar discloses the missing/crossed limitations comprising: (1) receive a second SS block from a second base station of the at least one base state based on the determined beam width (At Block 510, the UE can optionally receive a second block of synchronization signals from the base station, or another base station, in a second time interval. In an aspect, processing component 340, e.g., in conjunction with processor(s) 305, memory 302, and/or transceiver 370, can receive the second block of synchronization signals from the base station (e.g., base station 105), or another base station, in the second time interval (e.g., TTI), see [0073].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Lee in order to make a more effective method by improving communication quality and reliability between base stations 105 and UEs 115 (Lee, [0039].).
Kumar discloses the missing/crossed limitations comprising: (2) decoding, by a first decoder, the first PBCH included in the first SS block and simultaneously decoding, by a second decoder, a second PBCH included in the second SS block (FIG. 2A shows a synchronization detects a first beam identification value associated with a first beam 602a and a second beam identification value associated with a second beam 602b, see column [16]. This technique is used for decoding, by a first decoder, the first PBCH included in the first SS block and simultaneously decoding, by a second decoder, a second PBCH included in the second SS block.), (3) obtain, based on a result of the decoding of the first PBCH, an index of a beam received from the first base station and obtaining, based on a result of the decoding of the second PBCH, an index of a beam received from the second base station (The SS Blocks are transmitted by gNBs 110 and/or ng-eNB 114 within the reference cell and/or neighbor cells. The UE 105 measures a directional SS Blocks (e.g. for a serving cell or neighbor cell) based on configuration parameters and signal characteristics provided for the directional SSB parameters in the location related information received at action 511 and/or at action 513. In an example, the UE 105 determines measurement quantities for each received beam. The measurement quantities includes a beam ID of a received beam as well as the measurement quantities for each receive beam as depicted in FIG. 4, see column [16]. FIG. 6, the UE 105 detects a first beam identification value associated with a first beam 602a and a second beam identification value associated with a second beam 602b, see column [16]. This technique is used for obtaining, based on a result of the decoding of the first PBCH, an index of a beam 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Kumar in order to make a more effective method by improving enhanced cell identification (E-CID) positioning, see (Kumar, [abstract].).
Regarding claim 23, Wang, Haman, Han, Lee and Kumar teach all the claim limitations of claim 22 above; and Wang further teaches wherein the determining of the index of the beam further comprises: 
(The missing/crossed out limitations will be discussed in view of Kumar.); and
(  The missing/crossed out limitations will be discussed in view of Kumar.).
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) measuring, by a first reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a first reference signal received from the first base station and simultaneously measuring, by a second reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a second reference signal received from the second base station, (2) decoding the first PBCH, based on the reception power of the first reference signal by the first decoder and decoding the second PBCH, based on the reception power of the second reference signal by the second decoder. However, Kumar discloses the missing/crossed limitations comprising: (1) measuring, by a first reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a first reference signal received from the first base station and simultaneously measuring, by a second reference signal measuring unit comprising reference signal measuring circuitry, a reception power of a second reference signal received from the second base station (FIG. 7A, a base station such as a gNB 110-1 is configured to transmit a plurality of synchronization signal blocks (SS blocks) as a plurality of transmitted beams 702a-d. In operation, other base stations (e.g., a second gNB 110-2) may also transmit a plurality SS block beams (not shown in FIG. 7A). The UE 105 is configured to enable a plurality of receive beams 710a-c to receive the beams transmitted by the base stations. The UE 105 may receive beams from more than one base station, see columns [17-18]. The SS Blocks are transmitted by gNBs 110 and/or ng-eNB 114 within the reference cell and/or neighbor cells. The UE 105 measures a directional SS Blocks (e.g. for a serving cell or neighbor cell) based on configuration parameters and signal characteristics provided for the directional SSB parameters in the location related information received at action 511 and/or at action 513. In an example, the UE 105 determines measurement quantities for each received beam. The measurement quantities includes a beam ID of a received beam, see column [16]. FIG. 6, the UE 105 detects a first beam identification value associated with a first beam 602a and a second beam identification value associated with a second beam 602b. The UE 105 may also be configured to determine the Reference Signal Received Power (RSRP) or Reference Signal decoding the first PBCH, based on the reception power of the first reference signal by the first decoder and decoding the second PBCH, based on the reception power of the second reference signal by the second decoder (FIG. 2A shows a synchronization signal in a 5G NR wireless network. The SS block carries the PSS, the SSS and the PBCH. A Demodulation Reference Signal (DMRS) associated with the PBCH may be used to estimate the Reference Signal Received Power (RSRP) of the SS block, see column [11]. FIG. 7A, the UE 105 determines first RSRP/RSRQ values for the first transmitted beam 702a based on the first receive beam 710a, and second RSRP/RSRQ values for the first transmitted 702a based on the second receive beam 710b. FIG. 7B, the UE 105 may measure the RSRP/RSRQ for each of the received transmitted beam ID values (e.g., the SSB Index for the transmitted beams 702a, 702b), see column [17-18].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s method by adding the teachings of Kumar in order to make a more effective method by improving enhanced cell identification (E-CID) positioning, see (Kumar, [abstract].).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200136709, henceforth “Wang”) in view of Haman et al. (US 20180249321, henceforth “Haman”), Han et al. (US 20200022093, Provisional application No. 62698375, cited for priority date,  henceforth “Han”) and further in view of Simonsson et al. (US 20200099426, henceforth “Simonsson”).
Regarding claim 17, Wang, Haman and Han teach all the claim limitations of claim 12 above; and Wang further teaches, wherein the determining of the width of the beam comprises: 
(The missing/crossed out limitations will be discussed in view of Simonsson.); and 
(The missing/crossed out limitations will be discussed in view of Simonsson.). 
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) identifying a strength of a beam transmitted from the base station, (2) based on the identified strength of the beam exceeding a third threshold value, determining the first width as the width of the beam, and based on the identified strength of the beam being less than or equal to the third threshold value, determining the second width as the width of the beam. However, Simonsson discloses the missing/crossed limitations comprising: (1) identifying a strength of a beam transmitted from the base station (FIG. 4 in S104, the radio transceiver device 200 obtains a signal strength indicator and a transmission rank of the current beam 180a, 180b, 180c., see [0060].), (2) based on the identified strength of the beam exceeding a third threshold value, determining the first width as the width of the beam, and based on the identified strength of the beam being less than or equal to the third threshold value, determining the second width as the width of the beam (FIG. 2 schematically illustrates beams 180a, 180b, 180c generated by a an antenna arrangement 110a, 110b, 110c, where the beam width and beam gain is unique for each beam 180a, 180b, 180c, see [0009]. FIG. 4 in S106, Tthe radio transceiver device 200 determines an adjustment indicator for adjusting beam width of the current beam 180a, 180b, 180c for continued communications with the so-called another radio transceiver device 300. The adjustment indicator is based on the signal strength indicator and the transmission rank, see [0062]. According to an embodiment, the adjustment indicator is  determined so as to increase the beam width of the current beam 180a, 180b, 180c when the signal strength indicator is above a second  threshold value, see [008]. According another embodiments, the adjustment indicator is  determined so as to decrease the beam width of the current beam 180a, 180b, 180c when the signal strength indicator is below a third  threshold value, see [0091]. The second and third threshold values could be fixed or dependent on other parameters, such as, signal strength etc., see [0095]. This technique is used for determining a first width as the width of the beam based on the identified strength of the beam exceeding a third threshold value, and determining a second width as the width of the beam based on the identified strength of the beam being less than or equal to the third threshold value, , wherein the first width is greater than the second width).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s method by adding the teachings of Simonsson in order to make a more effective method by enabling efficient beamforming, see (Simonsson, [0014].).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20200136709, henceforth “Wang”) in view of Haman et al. (US 20180249321, henceforth “Haman”), Han et al. (US 20200022093, Provisional application No. 62698375, cited for priority date,  henceforth “Han”), Kumar et al. (USPAT 10517061, henceforth “Kumar”), Lee et al. (US 20180198664, henceforth “Lee”) and further in view of Tomeba et al. (US 20200236555, henceforth “Tomeba”) .
Regarding claim 19, Wang, Haman, Han, Lee and Kumar teach all the claim limitations of claim 18 above; and Wang further teaches wherein the determining of whether to change the width of the beam comprises: 
(The missing/crossed out limitations will be discussed in view of Tomeba.); and 
(The missing/crossed out limitations will be discussed in view of Tomeba.).  
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) identifying a number of signals among signals received from the first base station, having reception powers exceeding a first critical value, excluding a signal having a greatest reception power, (2) based on the number of the signals having reception powers exceeding the first critical value exceeding a fourth threshold value, changing the width of the beam for receiving the signal, to be greater. However, Tomeba discloses the missing/crossed limitations comprising: (1) identifying a number of signals among signals received from the first base station, having reception powers exceeding a first critical value, excluding a signal having a greatest reception power (FIG. 5, the base station apparatus receives (observes) the surrounding communication conditions with a receive beam having a certain beam width and beam direction, and the carrier sense unit 106 performs a carrier sense by using a received signal (observation signal) (step 1). The carrier sense unit 106 determines whether the carrier sense is successful or not (step 2). In a case that the carrier sense is not successful (in a case of NO in step 2), the process returns to step 1, and the carrier sense unit 106 performs a carrier sense by using another beam width or beam direction. In a case that the carrier sense is successful (in a case of YES in step 3), the transmitter 103 transmits with beamforming within the acquisition beam width, see [0143]. The base station apparatus can use an energy detection threshold in order to determine whether or not other communication apparatuses are communicating during the carrier sense. The base station apparatus can configure the energy detection threshold to be less than or equal to the maximum energy detection threshold. Beamforming can obtain a beam gain, so in a case that beamforming is assumed, the beam gain to the energy detection threshold can be taken into account, see [0142]. The energy detection threshold is the first critical value. This technique is used for identifying a number of signals among signals received from the first base station, having reception powers exceeding a first critical value, excluding a signal having a greatest reception power.), (2) based on the number of the signals having reception powers exceeding the first critical value exceeding a fourth threshold value, changing the width of the beam for receiving the signal, to be greater (The synchronization signal is used to measure a received power, a reception quality, or a Signal-to-Interference and Noise power Ratio (SINR). The received power measured by the synchronization signal is also referred to as a Synchronization Signal-Reference Signal Received Power (SS-RSRP), see [0075]. The Non-Zero Power Channel State Information-Reference Signal (NZP CSI-RS) is used for beam recovery or the like to , see [0078]. In a case that the acquisition beam width is wide, the probability of acquiring the transmission period is decreased, and in a case that the acquisition beam width is narrow, the transmission period is easily acquired but the probability of the terminal apparatus being within the acquisition beam width will be reduced. To operate efficiently, a beam width preferable for the carrier sense is required, see [0145]. This technique is used for changing the width of the beam for receiving the signal, to be greater, based on the number of the signals having reception powers exceeding the first critical value exceeding a fourth threshold value.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Wang’s method by adding the teachings of Tomeba in order to make a more effective method by efficiently performing interference control between communication apparatuses and improve frequency utilization efficiency or throughput., see (Tomeba, [0022].).
Regarding claim 20, Wang, Haman, Han, Lee and Kumar teach all the claim limitations of claim 18 above; and Wang further teaches wherein the determining of whether to change the width of the beam comprises: 
 (The missing/crossed out limitations will be discussed in view of Tomeba.); and 
 (The missing/crossed out limitations will be discussed in view of Tomeba.).  
As noted above, Wang is silent about the aforementioned missing/crossed limitations of: (1) identifying a number of signals among signals received from the second base station, having reception powers exceeding a second critical value, (2) based on the number of the signals having reception powers exceeding the second critical value exceeding a fifth threshold value, changing the width of the beam for receiving the signal, to be greater. However, Tomeba discloses the missing/crossed limitations comprising: (1) identifying a number of signals among signals received from the second base station, having reception powers exceeding a second critical value ((FIG. 5, the base station apparatus receives (observes) the surrounding communication conditions with a receive beam having a certain beam width and beam direction, and the carrier sense unit 106 performs a carrier sense by using a received signal (observation signal) (step 1). The carrier sense unit 106 determines whether the carrier sense is successful or not (step 2). In a case that the carrier sense is not successful (in a case of NO in step 2), the process returns to step 1, and the carrier sense unit 106 performs a carrier sense by using another beam width or beam direction. In a case that the carrier sense is successful (in a case of YES in step 3), the transmitter 103 transmits with beamforming within the acquisition beam width, see [0143]. The base station apparatus can use an energy detection threshold in order to determine whether or not other communication apparatuses are communicating during the carrier sense. The base station apparatus can configure the energy detection threshold to be less than or equal to the maximum energy detection threshold. Beamforming can obtain a beam gain, so in a case that beamforming is assumed, the beam gain to the energy detection threshold can be taken into account, see [0142]. This technique is used for identifying a number of signals among signals , (2) based on the number of the signals having reception powers exceeding the second critical value exceeding a fifth threshold value, changing the width of the beam for receiving the signal, to be greater The synchronization signal is used to measure a received power, a reception quality, or a Signal-to-Interference and Noise power Ratio (SINR). The received power measured by the synchronization signal is also referred to as a Synchronization Signal-Reference Signal Received Power (SS-RSRP), see [0075]. The Non-Zero Power Channel State Information-Reference Signal (NZP CSI-RS) is used for beam recovery or the like to recover in a case that the beam sweeping that searches for a preferable beam direction or the received power/reception quality in the beam direction is degraded, see [0078]. In a case that the acquisition beam width is wide, the probability of acquiring the transmission period is decreased, and in a case that the acquisition beam width is narrow, the transmission period is easily acquired but the probability of the terminal apparatus being within the acquisition beam width will be reduced. To operate efficiently, a beam width preferable for the carrier sense is required, see [0145]. This technique is used for changing the width of the beam for receiving the signal, to be greater, based on the number of the signals having reception powers exceeding the second critical value exceeding a fifth threshold value.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Islam’s method by adding the teachings of Tomeba in order to make a more effective method by efficiently performing interference control between communication apparatuses and improve frequency utilization efficiency or throughput., see (Tomeba, [0022].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        


  /GARY MUI/  Primary Examiner, Art Unit 2464